Memorandum. In the proceeding instituted by Sigety and Cohen, the order of the Appelate Division should be affirmed, with costs. Respondents’ determination was supported by substantial evidence (see Matter of Pell v Board of Educ., 34 NY2d 222, 230, 233). Since this proceeding involves the imposition of civil penalties and there is a rational connection between the respective facts proved and the facts presumed, the application of the presumptive evidence rule provided for in subdivision b of section 74 of the Rent, Eviction and Rehabilitation Regulations was not unconstitutional (see McCormick, Evidence [2d ed], pp 817-819; cf. People v Kirkpatrick, 32 NY2d 17, 24-25; People v McCaleb, 25 NY2d 394, 400-401).
In the proceeding commenced by Investors Funding Corporation of New York and Relocation & Management Associates, Inc., the determination of the Commissioner of the Department of Rent and Housing Maintenance was supported by substantial evidence except as to the violations of subdivision a of section Y51-10.0 of the Administrative Code of the City of New York in respect to deprivation of heat, hot water or both for the date of March 3, 1972, which date was prior to the acquisition of title by Investors Funding, and for the date of September 24, 1972. The commissioner, inter alia, imposed civil penalties of $50 for each of 188 specified days for which he found such deprivations. Accordingly, the order of the Appellate Division should be modified, with costs to said commissioner, by reinstating the determination of the commissioner in all respects except as to the violations of subdivision a of section Y51-10.0 of the Administrative Code of the City of New York in respect to deprivation of heat, hot water or both for March 3, 1972 and September 24, 1972, so as to reduce the total civil penalties imposed by $100, and, except as so modified, the said order of the Appellate Division should be affirmed.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
In Matter of Sigety v Leventhal: Order affirmed, with costs, in a memorandum.
In Investors Funding Corp. of N. Y. v Joy: Order modified, *956with costs to the commissioner, in accordance with the memorandum herein and, as so modified, affirmed.